          Case 2:20-cv-01406-JAD-NJK Document 26
                                              27 Filed 11/03/20
                                                       11/04/20 Page 1 of 2



      1 PARSONS BEHLE & LATIMER
        Julianne P. Blanch, Utah Bar No. 6495
      2 (Admitted Pro Hac Vice)

      3 Zachary S. Shea, Nevada Bar No. 15094
        50 West Liberty Street, Suite 750
      4 Reno, Nevada 89501
        Telephone: 775.323.1601
      5 Facsimile: 775.348.7250
        JBlanch@parsonsbehle.com
      6
        ZShea@parsonsbehle.com
      7
        Attorneys for Defendant
      8 IN-N-OUT BURGERS, INC.

      9                                  UNITED STATES DISTRICT COURT

     10                                        DISTRICT OF NEVADA

     11   VANESSA MENDOZA, Special Administrator of                Case No. 2:20-CV-01406-JAD-NJK
          the Estate of Antonio Mendoza Garcia; and
     12   VANESSA MENDOZA, CARMEN MENDOZA,
          ELENA MENDOZA, and ALBERTINA
     13   ALVAREZ, Parent and Custodian of Minors A.M.
          and A.M., individually, as Heirs of the Estate of       STIPULATION AND ORDER FOR
     14   Antonio Mendoza Garcia,,                                EXTENSION OF TIME FOR
                                                                  DEFENDANT TO REPLY TO
     15                     Plaintiff,                            PLAINTIFF’S RESPONSE TO
                                                                  MOTION TO TRANSFER VENUE
     16            vs.

     17   IN-N-OUT BURGERS, INC., a foreign corporation, (First Request as to Defendants)

     18                     Defendant.

     19           Plaintiffs, Vanessa Mendoza, as Special Administrator of the Estate of Antonio Mendoza
     20 Garcia, and Vanessa Mendoza, Carmen Mendoza, Elena Mendoza, and Albertina Alvarez, Parent

     21 and Custodian of minors A.M. and A.M., individually, as heirs of the Estate of Antonio Mendoza

     22 Garcia, by and through the law offices of GALLIAN WELKER & BECKSTROM, L.C. and JENNINGS

     23 & FULTON; and Defendant In-N-Out Burgers, Inc., by and through the law offices of PARSONS

     24 BEHLE & LATIMER, hereby stipulate and agree to extend the time for Defendant to Reply to

     25 Plaintiffs’ response to Defendant’s pending Motion to Transfer Venue.

     26           This is the first stipulation for extension of time as to Defendant’s Reply with respect to

     27 the referenced motion, and this stipulation is presented to the Court on or before the deadline to

     28 file the Reply (November 6, 2020). Good cause supports this request for extension as counsel for
PARSONS
BEHLE &
LATIMER                                                    1
          17143.017\4838-6596-1932v1
          Case 2:20-cv-01406-JAD-NJK Document 26
                                              27 Filed 11/03/20
                                                       11/04/20 Page 2 of 2




      1   the parties are working cooperatively, and this extension of time is not for the purpose of or

      2   resultant in undue delay. The parties hereby stipulate to extend the time to file the response until
                                                                                                reply
      3   Friday, November 13, 2020.

      4           IT IS SO STIPULATED.
      5
           DATED this 3rd day of November, 2020.               DATED this 3rd day of November, 2020.
      6
           GALLIAN WELKER & BECKSTROM, L.C.                    PARSONS BEHLE & LATIMER
      7

      8      /s/ Michael I. Welker                               /s/ Zachary S. Shea
           Michael I. Welker (7950)                            Julianne P. Blanch (UT Bar No. 6495)
      9    Nathan E. Lawrence (15060)                          Admitted Pro Hac Vice
           540 E. St. Louis Avenue                             Zachary S. Shea (NV Bar No. 15094)
     10    Las Vegas, NV 89104                                 50 West Liberty Street, Suite 750
           Telephone: (702) 892-3500                           Reno, NV 89501
     11
           Facsimile: (702) 386-1946                           Telephone: (775) 323-1601
     12    welker@vegascase.com                                Facsimile: (775) 348-7250
           nlawrence@vegascase.com                             JBlanch@parsonsbehle.com
     13    Attorneys for Plaintiffs                            ZShea@parsonsbehle.com
                                                               Attorneys for Defendant
     14

     15
                  IT IS SO ORDERED.
     16                   November 4, 2020
                  DATED: ______________________
     17

     18
                                                       UNITED STATES MAGISTRATE JUDGE
     19

     20

     21

     22

     23

     24

     25

     26
     27

     28
PARSONS
BEHLE &
LATIMER                                                    2
          17143.017\4838-6596-1932v1
